DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 16, 18 is/are rejected under 35 U.S.C. 102 as being anticipated by Mayer et al. (U.S. 5277496) [hereinafter Mayer].
Mayer discloses in Figs. 4, 2 A fiber optic temperature probe comprising:
a base 21;
a first tube 16 having a proximal end and a distal end, the proximal end being connected to the base by means of a second tube 12 that is provided coaxially and at least partially within the first tube 16 (for claim 18);
a probe tip 14 having a first end and a second end, the first end/ proximal end being contained within the distal end of the first tube 16 and the second end/ distal extending through an opening in the distal end of the first tube 16; and
an optical fiber 26 extending from within the base 21 through an opening in the proximal end of the first tube 16 and being substantially coaxial with respect to the first tube 16, 
For claim 2: As shown in Fig. 2, due to having threaded connection, the first and the second tubes could move/ rotate independently.
For claim 3: the threaded connection 36 is functioning as a first biasing mechanism urging the second tube 12 toward the first tube 16 and toward the distal end of the structure, thus, distal end of the first tube 16.
For claim 4: the threaded connection 36 is functioning as a second biasing mechanism permitting a controlled movement/ rotation of the first tube 16 relative to the base 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of JP 2001141955 A [hereinafter JP].
Mayer discloses the device as stated above.
Mayer does not explicitly teach the limitations of claims 9, 20.
For claims 9, 20: JP discloses in Fig. 1 an optical fiber within coaxial tubes in communication with a ball lens [0036].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the device of Mayer, so as to have a ball lens or half ball lens, because ball leans are known to be smaller, less costly, simpler to mount, positioning and aligning.

Allowable Subject Matter
Claims 5-6, 8, 10-15, 17, 19, 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gotthold et al. (U.S. 20060140248) [hereinafter Gotthold] is considered to be the closest prior art. Gotthold discloses in Figs. 2-3  a fiber optic temperature probe comprising:
a base 17;
a first tube 43 having a proximal end and a distal end.
a second tube (of a lesser diameter containing the optical fiber 41) 43 provided coaxially within the first tube;
a probe tip having a first end 49, 51 and a second end 53, the first end 49, 41 being contained within the distal end of the first tube 43. 
Gotthold does not teach that the second end extending through an opening in the distal end of the first tube toward to the distal end of the first tube 43; and
That an optical fiber 41 extending from within the base through an opening in the proximal end of the first tube. The first tube is not connected to the base.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855    
February 28, 2022